1
2

3                                                                             JUN 21 2021
4                                                                    . Cl.ERK. I&,&, u19"11Ct C0lllft"
                                                                   SOIIIHERN OlstRIC'I" OF CMJFOillM
5                                                                  !'I          Tl:!              OEPll11

6
7
 8                                UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11   11   United States Of America,                       Case No. 20CR3167-DMS
12                                           Plaintiff,
                                                          FINDINGS OF FACT AND ORDER
13 II v.                                                  RE WAIVER OF DETENTION
                                                          PENDING TRIAL
14   II Micheline Pollock,
15                                         Defendant.
16
17                In accordance with the Bail Reform Act of 1984, 18 U.S.C. §3142(f), a detention
18 II hearing was scheduled for 6/21/2021, to determine whether Micheline Pollock (the
19 II"Defendant") shall be held in custody without bail pending trial and, if convicted,
20   11   sentencing in the above-captioned matter.
21                At the hearing on 6/21/2021, the Defendant knowingly and voluntarily waived all
22   11 rights,   on the record and through counsel, to the setting of bail and the detention hearing.
23   11 Based     on that waiver, the Court orders that Defendant be detained pending trial because
24   11   they are a serious flight risk and, if convicted, sentencing in these matters, without
25   II prejudice or waiver of the Defendant's right to later apply for bail and conditions of release,
26    11 and   without prejudice or waiver of the right of the United States to seek detention in the
27    11 event   of an application by Defendant for such relief.
28 II//


                                                                                                         21CR3167-DMS
1                                                   ORDER
2               IT IS HEREBY ORDERED that Defendant be detained pending trial and, if
3    11 convicted,   sentencing in these matters.
4               IT IS FURTHER ORDERED that Defendant be committed to the custody of the
5     Attorney General or their designated representative for confinement in a corrections facility
6     separate, to the extent practicable, from persons awaiting or service sentence or being held
7     pending appeal.        The Defendant shall be afforded reasonable opportunity for private
8     consultation with counsel.
 9              While in custody, upon order of a court of the United States or upon the request of
10    an attorney for the United States, the person in charge of the correctional facility shall
11    deliver the Defendant to the United States Marshal for the purpose of an appearance in
12    connection with a court proceeding or any other appearance stipulated by defense and
13    government counsel.
14              This order is made without prejudice to modification by this Court and without
15    prejudice to the Defendant's exercise of the right to bail and a detention hearing at a future
16   II date.
17
18              IT IS SO ORDERED.


                                                          ~~
19
20              DATED: 6/21/2021
21                                                    HONORABLE MICHAEL S. BERG
                                                      UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                      2
                                                                                       21CR3167-DMS
